DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the monitoring period” (line 7), “the efficiency of information exchange” (line 10), “the change in the level of information exchange” (lines 10-11), “the influence of external and internal variable factors” (lines 11-12), “the intersection of coordinates” (lines 16-17), “the form of a path of a graph” (line 24), “the change in direction and magnitude of the primary psychophysiological characteristics” (lines 25-26), which each lack antecedent basis. Additionally, claim 1 recites the limitation “a pattern of change in the person's psychophysiological state over the entire monitoring period” (lines 22-23), wherein it is unclear if this limitation is meant to be different from the previously mentioned pattern of change during the monitoring period. For examination purposes, examiner has interpreted this limitation to be the same as the previously mentioned pattern.

Claim 3 recites the limitation “the coordinates of its energy characteristic dE” (lines 2-3), wherein is it unclear what “its” refers back to. For examination purposes, examiner has interpreted “its” to refer back to “the current person’s psychophysiological state” (lines 1-2).
Claim 4 recites the limitation “the formula dP = dI + dE” (lines 2-3), which lacks antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “determining a set of person's psychophysiological characteristics”, “identifying primary psychophysiological characteristics from the set”, “determining a current person's psychophysiological state in real time while mathematical processing measurement data of the primary psychophysiological characteristics”, “determining measured values of the primary psychophysiological characteristics”, and “evaluating a pattern of change in the person's psychophysiological state over the entire monitoring period”, wherein the functions performed by this claim amount to an abstract idea that can be performed in the mind or by hand because (determine a set of person's psychophysiological characteristics based on the processing of the measured physiological parameters in real time (Applicant’s Specification, Page 3, lines 27-29), wherein the processing of parameters can be done in the mind or by hand with at least limited amounts of data), “identifying primary psychophysiological characteristics from the set” can be done in the mind or by hand (identifying primary 
Dependent claim 2 incorporates the non-statutory subject matter of claim 1 therein. Claim 2 further limits the type of primary psychophysiological characteristics from the set, which merely further limits the abstract idea. Thus the claim fails to amount to more than an abstract idea and is rejected.
Dependent claim 3 incorporates the non-statutory subject matter of claim 1 therein. Claim 3 further limits the mathematical processes performed to determine the change in the current person’s 
Dependent claim 4 incorporates the non-statutory subject matter of claim 3 therein. Claim 4 further limits the mathematical processes performed to determine the change in the current person’s psychophysiological state, which merely further limits the abstract idea. Thus the claim fails to amount to more than an abstract idea and is rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zancho (US-20040147814-A1).
Regarding claim 1, Zancho teaches a method of evaluating a psychophysiological state of a person, comprising determining a set of person's psychophysiological characteristics (The three axes define an attribute cell with a code that can be read by a sender of information defining an emotional and/or physiological state of a recipient of the information (Zancho, Paragraph [0023] , Figure 3); The energy level axis 34 is used to define the amount of emotional or physiological activity by a user (Paragraph [0025] , Figure 3); In the biosensor category, the biosensor can monitor the pulse or heart rate of a user, for example. A low pulse would be indicative of a low energy level or a calm state, which is directly correlated on the energy level axis (Paragraph [0027], Figure 3)), identifying primary psychophysiological characteristics from the set (Paragraphs [0023], [0025], [0027], Figure 3; wherein Figure 3 showing the data structure of the user’s emotional and physiological states as defined by 
Regarding claim 3, Zancho teaches the method of claim 1, characterized in that the change dP in the current person's psychophysiological state is determined according to change in the coordinates of its (psychophysiological state of the current person, see 112b interpretation above) energy characteristic dE which is determined as dE = Ei-1 – Ei, and information characteristic dl which is determined as dl = Ii – Ii-1 where: Ei-1 - an initial reference coordinate of the energy consumption of the initial person's state at the recorded i-th time internal of the monitoring period; Ei - an end reference  Ii-1 - an initial reference coordinate of the information characteristic of the initial person's state at the recorded i-th time interval of the monitoring period; Ii - an end reference coordinate of the information characteristic of the current person's state at the recorded i-th time interval of the monitoring period (Paragraph [0038], [0047], wherein any first vector and associated coordinates can read on an initial reference coordinate, and any second vector and associated coordinates to compare to can read on an end reference coordinate, and wherein the determination of the difference between vectors reads on the Applicant’s equations used to determine the energy and information characteristics).
Regarding claim 4, Zancho teaches the method of claim 3, characterized in that, upon presentation of a stimulus (if it is found that a recipient is in a noisy environment and is agitated and in a negative mood…if a user is in a quite environment and is calm and positive, or if the location shows the user in a public place (Paragraph [0036]), wherein the user’s current environment affects the user’s emotional state and is considered a stimulus; A heavy workload or busy itinerary at a particular time of communication can be indicative of a high energy level correlated on the energy level axis. A small workload or calm period in a calm itinerary at a particular time of communication would be indicative of a low energy level (Paragraph [0032]), wherein the user’s workload affect’s the user’s energy level and is considered a stimulus), the change dP in the current person's psychophysiological state is determined by the formula dP = dI + dE, where dE is the change in the coordinates of the energy characteristic, and dI is the change in the coordinates of the information characteristic (Wherein the psychophysiological determination made based on the matrix of Figure 3 reads on being a function of change, as based on the corresponding energy and information characteristic differences (Paragraph [0038])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zancho in view of Minkin (RU-2510238-C2, Translation attached to end of original document).
Regarding claim 2, Zancho teaches the method of claim 1, but fails to explicitly disclose that the method of claim 1 is characterized in that a vibraimage parameter reflecting an average frequency of micro-vibrations of a person head is selected as one of the primary psychophysiological characteristics determining the energy characteristic of the person being tested, and a vibraimage parameter reflecting scatter of the frequency of micro-vibrations of the person head is selected as another primary psychophysiological characteristic determining the information characteristic of the psychophysiological state of the person being tested, and carrying out their (energy and information characteristics, see 112b interpretation above) calculation. Minkin teaches a method for determining the psychophysiological state of a user, wherein Minkin discloses a method characterized in that a vibraimage parameter reflecting an average frequency of micro-vibrations of a person head is selected as one of the primary psychophysiological characteristics determining the energy characteristic of the person being tested (Translated Minkin, Page 2, lines 21-22, 26-27), and a vibraimage parameter reflecting scatter of the frequency of micro-vibrations of the person head is selected as another primary psychophysiological characteristic determining the information characteristic of the psychophysiological state of the person being tested (Page 6, lines 37-39), and carrying out their calculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791